Dissenting Opinion by
Rhodes, P. J.:
Under the circumstances of this case the division of custody of this five-year-old child creates a situation which is contrary to her best interests and welfare. This is demonstrated by the evidence of record and the basic finding made by the court below. Consequently, I am compelled to dissent from the affirmance of the grant of such divided custody.
As said by Judge Hirt in Com. ex rel. Buell v. Buell, 186 Pa. Superior Ct. 468, 471, 142 A. 2d 388, 340: “In all child custody cases the first consideration is the welfare of the child. But in general it may be taken as settled law that unless compelling reasons to the contrary appear, a child of tender years should be committed to the care and custody of its mother.”
My concern in this case is not with proper visitation by the father, but with the subjecting of this child to the obviously disturbing influence of the paternal grandparents and the virtual elimination of week-end contact between the child and her mother. The order of the court below granted custody to the father on each week-end, beginning at four o’clock on Friday and ending at four o’clock on Sunday, excepting the first week-end of each month. Since the father lives with his parents the child resides at the home of the latter *61on these week-end visits. In my opinion this is a most unfortunate and disturbing circumstance in this case. The evidence clearly establishes that the child is emotionally disturbed to the point of physical involvement following each two-day visitation at the home of the father’s parents. Overindulgence on the part of the paternal grandparents and their creation of the impression upon the child of the superiority of their home over that of the mother and her parents are vital factors in this unwholesome situation. The court below expressly found that the “child is perturbed by” the divided custody. Notwithstanding this finding the child was ordered to be further exposed to what is obviously a harmful environment, apparently upon the reasoning that said emotional disturbance is an inevitable consequence of divided custody, and that the father should be permitted to have th'e child with him at the home of his parents because the child lives at the home of the maternal grandparents when she is with the mother. Such reasoning gives consideration to everyone involved except the child whose best interest should be the determining factor. The rights of grandparents or of parents are secondary to the welfare of the child. Moreover, grandparents should not ordinarily attempt to raise their grandchildren; this is the privilege of the parents.
Besides, in this case the child and her mother are virtually deprived of the opportunity to worship together and to relax and enjoy the company of each other in the unhurried atmosphere of a week-end whether at home or visiting proper places of amusement.
The right of visitation of the father is one thing; the exercise of that right at a place detrimental to the well being of the child is another matter. Here the environment into which the father brings the child when *62he has custody was clearly shown to be adverse to the best interests of the child. Any order of visitation should avoid the disturbing influence of the paternal grandparents.
I would reverse the order of the court below, and remand the record for the entry of an order to accomplish this objective.